DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms in paragraph [0027] of the written disclosure, which are trade names or  marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Election/Restrictions
Claims 4-8, 12-16, 9 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12, 2022.
Applicant's election with traverse of Species I, i.e. claims 2-3, in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that Species I and II are related to each other.  The examiner agrees.  The examiner notes, however, that Species III-V remain defined as distinct species and have been withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 & 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Please see the below analysis:


Step I:
The independent claims 1 & 11 are directed to a method and therefore falls within a statutory category of invention.
Step 2A, prong I:
	Claim 1 recites the method steps of:
acquiring a set of transcranial Doppler signals and calculating CBVF measurements in response to said signals;
acquiring a set of cardiac measurements;
calculating a mean velocity;
calculating an acceleration index based on linear regression correlation of the mean velocity; and
detecting a presence of cerebrovascular reactivity/preclinical presence of Alzheimer’s disease.
	Under broadest reasonable interpretation, the claim recites a series of steps that a practically performable in the human mind.  A human, provided a set of transcranial Doppler signals and set of cardiac measurements, could calculate a mean velocity; calculate an acceleration index based on linear regression correlation of the mean velocity; and detect a presence of cerebrovascular reactivity.
	In regards to the method steps of ‘calculating’ and consistent with the specification, many of these limitations also involve mathematical formulas, such as those disclosed in paragraphs [0049]-[0052].  Therefore, claim 1 recites limitations that fall within the mental processes grouping and mathematical concepts grouping of abstract ideas and claim 1 is directed to an abstract idea.
Step 2A, prong I:
The claim as a whole fails to integrate the abstract idea into a practical application.  Claim 1 recites the following additional elements, which for reasons set forth below, do not integrate the abstract idea into a practical application:
Acquiring a set of Doppler signals (data gathering, see MPEP 2106.05(g))
acquiring a set of cardiac measurements data gathering, see MPEP 2106.05(g))
detecting a presence of cerebrovascular activity (data output, see MPEP 2106.05(g))
Therefore, the claim fails to integrate the abstract idea into a practical application.

Step 2B
The claim as a whole fails to recite an inventive concept.  The additional elements, when considered individually and in combination, do not recite significantly more than the abstract idea for the same reasons as set forth above in step 2A, prong two. Upon re-evaluating the limitation that was previously identified as insignificant extra-solution activity in step 2A, prong two, the above evidence shows that the limitation is well-understood, routine and conventional.  Therefore, the claim fails to recite more than the abstract idea and claim 1 is rejected under 35 U.S.C 101.

Regarding dependent claims 2-5, 10-11 the limitations of said claims further define steps of calculating and detecting, which further limit claim limitations already indicated as being directed to an abstract idea.  Therefore, claims 2-5 and 10-11 are also directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mourad et al. (US  2006/0079773).

1. A method of detecting compromised cerebrovascular reactivity in a subject, comprising the steps of:
acquiring a set of transcranial Doppler signals from a subject during performance of a breath-hold maneuver by the subject and calculating cerebral blood flow velocity (CBFV) measurements in response to the set of transcranial Doppler signals (e.g., via the disclosed detection element 56 that detects the Doppler shift which is further used to determine flow velocities in large cerebral vessels); acquiring a set of cardiac measurements of the subject during performance of the breath-hold maneuver, wherein the set of cardiac measurements include systolic velocity (Vs) and diastolic velocity (Vd) in each cardiac cycle for cardiac cycles during the breath-hold maneuver (e.g., via the disclosed method/system for assessing CNS tissue over the course of cardiac and/or respiratory cycles); calculating, using a processor, a mean velocity by averaging the CBFV measurements within each cardiac cycle; calculating, using the processor, a breath-hold acceleration index (e.g., via the disclosed measurements made over a smale volume of brain defined by the subject holding their breath) based on a linear regression correlation of temporal variations of the mean velocity across all cardiac cycles during the breath-hold maneuver; and detecting presence of compromised cerebrovascular reactivity in the subject in response to a breath-hold acceleration index of the subject being more than one standard deviation less than a breath-hold acceleration index of a healthy individual performing breath-hold maneuver under similar conditions as the subject (e.g., [0080]-[0081], [0127], [0143]-[0149] & [0194]-[0197]).

2. The method of Claim 1, wherein the compromised cerebrovascular reactivity is indicative of preclinical Alzheimer’s disease (e.g., [0088] & [0185]).

3. The method of Claim 1, wherein the compromised cerebrovascular reactivity is indicative of Alzheimer’s disease in response to the breath-hold acceleration index of the subject being more than two standard deviations less than a breath-hold acceleration index of a healthy individual performing the breath-hold maneuver under similar conditions as the subject (via the disclosed Figures 6B-D which provide a visual depiction of the normalized correlation of received signals based on the direct measurement of the displacement of brain tissue and the physiological behaviors, such as holding breath, can increase or decrease the ICP waveforms, [0194]-[0197]).

4. The method of Claim 1, wherein the method further comprises the step of calculating, using the processor, a pulsatility index for each cardiac cycle during the breath-hold maneuver, wherein the pulsatility index is  an quotient when the difference in the systolic velocity (Vs) and the diastolic velocity (Vd) in each cardiac cycle is divided by the mean velocity (e.g., via the disclosed ‘MAP’ equation); and detecting presence of compromised cerebrovascular reactivity in the subject in response to an increased pulsatility index and a breath-hold acceleration index of the subject being more than one standard deviation less than the breath-hold acceleration index of the healthy individual performing breath-hold maneuver under similar conditions as the subject (e.g., [0133]-[0141]).

5. The method of Claim 4, wherein the compromised cerebrovascular reactivity is indicative of Alzheimer’s disease (e.g., [0088] & [0185]).

10. The method of Claim 1, wherein the cardiac measurements are heartbeats (e.g., [0136]-[0137]).

11.  A method of treatment of preclinical Alzheimer’s disease in a subject, comprising the steps of: acquiring a set of transcranial Doppler signals from a subject during performance of a breath-hold maneuver by the subject and calculating cerebral blood flow velocity (CBFV) measurements in response to the set of transcranial Doppler signals; acquiring a set of cardiac measurements of the subject during performance of the breath-hold maneuver, wherein the set of cardiac measurements include systolic velocity (Vs) and diastolic velocity (Vd) in each cardiac cycle for cardiac cycles during the breath-hold maneuver; calculating, using a processor, a mean velocity by averaging the CBF V measurements within each cardiac cycle; calculating, using the processor, a breath-hold acceleration index based on a linear regression correlation of temporal variations of the mean velocity across all cardiac cycles during the breath-hold maneuver; detecting presence of preclinical Alzheimer’s disease in the subject in response to a breath-hold acceleration index of the subject being more than one standard deviation less than a breath-hold acceleration index of a healthy individual performing breath-hold maneuver under similar conditions as the subject; and administering a therapeutically effective compound to the subject detected of having preclinical Alzheimer’s disease (e.g., [0080]-[0081], [0088], [0127], [0143]-[0149], [0185] & [0194]-[0197]).

18. A method of treating compromised cerebrovascular reactivity in a subject, comprising the steps of: acquiring a set of transcranial Doppler signals from a subject during performance of a breath-hold maneuver by the subject and calculating cerebral blood flow velocity (CBFV) measurements in response to the set of transcranial Doppler signals; acquiring a set of cardiac measurements of the subject during performance of the breath-hold maneuver, wherein the set of cardiac measurements include systolic velocity (Vs) and diastolic velocity (Vd) in each cardiac cycle for cardiac cycles during the breath-hold maneuver; calculating, using a processor, a mean velocity by averaging the CBF V measurements within each cardiac cycle; calculating, using the processor, a breath-hold acceleration index based on a linear regression correlation of temporal variations of the mean velocity across all cardiac cycles during the breath-hold maneuver; detecting presence of compromised cerebrovascular reactivity in the subject in response to a breath-hold acceleration index of the subject being more than one standard deviation less than a breath-hold acceleration index of a healthy individual performing breath-hold maneuver under similar conditions as the subject; and administering a therapeutically effective compound to the subject (e.g. via the disclosed use of non-invasive and safe stimulation and/or administering an agent that modulates arterial blood flow to , along with providing a behavioral modification regimen, in response to detecting compromised cerebrovascular reactivity in the subject (e.g., [0061], [0080]-[0081], [0127], [0143]-[0149] & [0194]-[0197]).

19. The method of Claim 18, wherein the therapeutically effective compound is one or more of an acetylcholinesterase inhibitor, a glutamate modulator, and an anti-amyloid agent (e.g., [0081] & [0181]).

20. The method of Claim 18, wherein the behavioral modification regimen is one or more of exercise, psychotherapy, cognitive retraining, and skills training to regain cognitive functions (e.g., via the disclosed use of administering one or more acoustic signals and assessing the patient’s response, i.e. position of the body based on movement [0090] & [0184]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792